—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 19, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntar*614ily left his employment as a security guard without good cause. The record establishes that at the time claimant was hired, he indicated that he preferred to work 6:00 a.m. to 2:00 p.m., Monday through Friday, with no overtime in order to search for work as a commercial pilot. Claimant quit after the employer repeatedly asked him to work additional hours. Absent a compelling reason, an employee’s preference for particular hours does not constitute good cause for leaving one’s employment (see Matter of De Angelis [Sweeney], 199 AD2d 739 [1993]). Although claimant testified that the additional hours interfered with his efforts to find a job as an airline pilot, quitting in order to pursue other job opportunities has been held not to constitute good cause for leaving employment (see Matter of Covello [Hepco Tours — Commissioner of Labor], 249 AD2d 646 [1998]; Matter of Gadamowitz [Sweeney], 213 AD2d 912 [1995]). Claimant’s remaining contentions, including his claim of bias, have been reviewed and found to be without merit.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.